Fourth Court of Appeals
                                          San Antonio, Texas
                                                February 14, 2022

                                              No. 04-22-00085-CV

                  In re The Texas Department of Family and Protective Services

                                       Original Mandamus Proceeding1

                                                      ORDER

        On February 3, 2022, the trial court signed an order entitled “Order Following Hearing
Regarding Placement for the Child A.A.” (the “February 3 order”). The February 3 order
required the Department to take certain actions by 5 p.m. on February 4, 2022. On February 8,
2022, the trial court held a hearing concerning the child’s placement. The trial court recessed the
February 8 hearing until February 10, 2022. According to the Department, following the
February 10, 2022 hearing, the trial court orally rendered an order requiring the Department to
take certain actions within the next few days and set a hearing on February 18, 2022 at 2:30 p.m.
to address compliance with the trial court’s oral order.2

        On February 11, 2022, relator filed a petition for writ of mandamus complaining of
(1) the February 3 order and (2) the trial court’s February 10 oral order. The Department also
filed a motion asking this court to stay the February 3 order and “a stay of further orders
regarding the creation of contracts or the payment of funds regarding this child’s placement and
services” and “a stay of any contempt proceedings, sanctions, or incarceration of Department
representatives.”

         We GRANT the motion for temporary emergency relief as follows:

                1.     The trial court’s “Order Following Hearing Regarding Placement for the
         Child A.A.” rendered on January 31, 2022 and signed on February 3, 2022 is STAYED
         pending further order of this court.

                  2.    Any further proceedings regarding the creation of contracts or the payment
         of funds regarding the child’s placement and services are STAYED pending further order
         of this court.


1
  This proceeding arises out of Cause No. 2010-CI-00396, styled In the Interest of A.A. and T.B., Children, pending
in the 57th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
2
  Due to the trial court’s short deadlines, relators have not been able to secure a written order or a transcript of the
February 8 or February 10 hearings. In the interest of justice and the child’s best interest, respondent, the Honorable
Mary Lou Alvarez, is encouraged to sign a written order as soon as practicable.
       3.      Any contempt proceedings, sanctions, or incarceration of Department
representatives and any orders to incarcerate Department representatives arising from
contempt proceedings in the underlying suit are STAYED pending further order of the
court.

It is so ORDERED on February 14, 2022.



                                                            PER CURIAM



ATTESTED TO: _____________________________
             Michael A. Cruz, Clerk of the Court